Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated December 20, 2004, is made
by and between NANOGEN, INC., a Delaware corporation (hereinafter the
“Company”), and Robert Saltmarsh, (hereinafter “Executive”).

 

WHEREAS, the Company and Executive wish to set forth in this Agreement the terms
and conditions under which Executive will be employed by the Company; and

 

WHEREAS, the Company wishes to be assured that Executive will be available to
the Company for an additional three (3) years after December 20, 2004.

 

NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, agree as follows:

 

ARTICLE I.

 

TERM OF AGREEMENT

 

A. Commencement Date. The terms of this Agreement shall govern Executive’s
employment with the Company from December 20, 2004 (“Commencement Date”) and
this Agreement shall expire after a period of three (3) years from the
Commencement Date, unless terminated earlier pursuant to Article 6.

 

B. Renewal. The term of this Agreement shall be automatically renewed for
successive, additional three (3) year terms unless either party delivers written
notice to the other at least ninety (90) days prior to the expiration date of
this Agreement of an intention to terminate this Agreement or to renew it for a
term of less than three (3) years but not less than (1) year. If the term of
this Agreement is renewed for a term of less than three (3) years, then
thereafter the term of this Agreement shall be automatically renewed for
successive, additional identical terms unless either party delivers a written
notice to the other at least ninety (90) days prior to a termination date of
this Agreement of an intention to terminate this Agreement or to renew it for a
different term of not less than one (1) year. Any renewal bonus will be
negotiated as mutually agreed to at the time of any renewal of this Agreement.

 

If this Agreement is not renewed at the end of any term hereof by the Company
for any reason except death, disability or retirement of Executive,
notwithstanding anything herein elsewhere contained, Executive shall be paid his
salary, as provided for in Section 3.A hereof, and receive the other benefits
applicable under Article 4 hereof, for an additional six (6) months after the
termination date hereof.

 

ARTICLE II.

 

EMPLOYMENT DUTIES

 

A. Title/Responsibilities. Executive hereby accepts employment with the Company
pursuant to the terms and conditions hereof. Executive agrees to serve the
Company in the position of Chief Financial Officer upon appointment as such by
the Board of Directors or a committee of the Board of Directors. Executive shall
have the powers and duties commensurate with such position, including but not
limited to, hiring personnel necessary (in the judgment of the Board of
Directors) to carry out the responsibilities for such position.

 

-1-



--------------------------------------------------------------------------------

B. Full Time Attention. Executive shall devote his best efforts and his full
business time and attention to the performance of the services customarily
incident to such office and to such other services as the Board may reasonably
request.

 

C. Other Activities. Except upon the prior written consent of the Board of
Directors, Executive shall not during the period of employment engage, directly
or indirectly, in any other business activity (whether or not pursued for
pecuniary advantage) that is or may be competitive with, or that might place him
in a competing position to that of the Company or any other corporation or
entity that directly or indirectly controls, is controlled by, or is under
common control with the Company (an “Affiliated Company”), provided that
Executive may own less than two percent of the outstanding securities of any
such publicly traded competing corporation.

 

ARTICLE III.

 

COMPENSATION

 

A. Base Salary. Executive shall receive a Base Salary at an annual rate of two
hundred forty thousand dollars ($240,000), payable in accordance with the
Company’s customary payroll practices. The Company’s Board of Directors shall
provide Executive with annual performance reviews, and, thereafter, Executive
shall be entitled to such Base Salary as the Board of Directors may from time to
time establish in its sole discretion.

 

B. Achievement Bonus. The Company shall pay Executive an Achievement Bonus of up
to 50% of Executive’s Base Salary annually based upon achievement by the Company
of its corporate goals as established and determined by the Board of Directors
annually and for other achievements by the Company or the Executive during the
year as approved by the Compensation Committee. The Board of Directors or
Compensation Committee, as applicable, shall, in their respective sole
discretion, determine whether such corporate or other goals have been attained
or other achievements have occurred.

 

C. Transaction Bonus. In addition, in the event of a transaction involving a
Change in Control, in a transaction approved by the Company’s Board of
Directors, which transaction results in the receipt by the Company’s
stockholders of consideration with a value representing, in the sole judgment of
the Board of Directors, a significant premium over the average of the closing
prices per share of the Company’s common stock as quoted on the Nasdaq National
Market for 20 trading days ending one day prior to the public announcement of
such transaction (a “Change in Control Transaction”), Executive shall be paid a
Transaction Bonus at the closing of such a transaction in the amount equal to
one (1) times 50% of Executive’s Base Salary in effect immediately preceding the
closing of such a transaction. Executive shall also be paid said Transaction
Bonus if the Company enters into a transaction approved by the Board of
Directors which is not a Change in Control Transaction, but which, nonetheless,
involves a significant change in the ownership of the Company or the composition
of the Board of Directors of the Company, and which results in significant
additional value for the Company’s stockholders, as determined by the Board of
Directors in its sole discretion and as specifically designated a significant
event by the Board of Directors (a “Significant Event”). In the event Executive
receives a Transaction Bonus, no Achievement Bonus will be paid to Executive in
the year in which such Transaction Bonus is paid.

 

-2-



--------------------------------------------------------------------------------

If the Company enters into a transaction which is a Change in Control
Transaction, then all of the Executive’s stock options received before the date
of the transaction shall become exercisable in full and all of the shares of the
common stock of the Company awarded to Executive under the Company’s 1997 Stock
Incentive Plan and become fully vested. If the Company enters into a transaction
which is not a Change in Control Transaction but which is a Significant Event,
then the Board of Directors may, in its sole discretion, determine that all, or
a portion, of the Executive’s stock options received before the effective date
of the transaction shall become exercisable in full and all, or a portion, of
the shares of the common stock of the Company awarded to Executive under the
Company’s 1997 Stock Incentive Plan shall become fully vested.

 

D. Withholdings. All compensation and benefits to Executive hereunder shall be
subject to all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.

 

ARTICLE IV.

 

EXPENSE ALLOWANCES AND FRINGE BENEFITS

 

A. Vacation. Executive shall be entitled to three (3) weeks, plus one (1)
additional day for each completed year of employment with the Company, of annual
paid vacation during the term of this Agreement.

 

B. Benefits. During the term of this Agreement, the Company shall also provide
Executive with the usual health insurance benefits and life insurance it
generally provides to its other senior management employees. As Executive
becomes eligible in accordance with criteria to be adopted by the Company, the
Company shall provide Executive with the right to participate in and to receive
benefits from accident, disability, medical, pension, bonus, stock,
profit-sharing and savings plans and similar benefits made available generally
to employees of the Company as such plans and benefits may be adopted by the
Company, provided that Executive shall during the term of this Agreement be
entitled to receive at a minimum standard medical and dental benefits similar to
those typically afforded to a Chief Financial Officer in similar sized
biotechnology companies. The amount and extent of benefits to which Executive is
entitled shall be governed by the specific benefit plan as it may be amended
from time to time.

 

C. Business Expense Reimbursement. During the term of this Agreement, Executive
shall be entitled to receive proper reimbursement for all reasonable
out-of-pocket expenses incurred by him (in accordance with the policies and
procedures established by the Company for its senior executive officers) in
performing services hereunder, provided Executive properly accounts therefor.

 

-3-



--------------------------------------------------------------------------------

ARTICLE V.

 

CONFIDENTIALITY

 

A. Proprietary Information. Executive represents and warrants that he has
executed and delivered to the Company the Company’s standard Proprietary
Information, Inventions and Dispute Resolution Agreement in form acceptable to
the Company’s counsel.

 

B. Return of Property. All documents, records, apparatus, equipment and other
physical property which is furnished to or obtained by Executive in the course
of his employment with the Company shall be and remain the sole property of the
Company. Executive agrees that, upon the termination of his employment, he shall
return all such property (whether or not it pertains to Proprietary Information
as defined in the Proprietary Information, Inventions and Dispute Resolution
Agreement), and agrees not to make or retain copies, reproductions or summaries
of any such property.

 

ARTICLE VI.

 

TERMINATION

 

A. By Death. The period of employment shall terminate automatically upon the
death of Executive. In such event, the Company shall pay to Executive’s
beneficiaries or his estate, as the case may be, any accrued Base Salary, any
bonus compensation to the extent earned, any vested deferred compensation (other
than pension plan or profit-sharing plan benefits which will be paid in
accordance with the applicable plan), any benefits under any plans of the
Company in which Executive is a participant to the full extent of Executive’s
rights under such plans, any accrued vacation pay and any appropriate business
expenses incurred by Executive in connection with his duties hereunder, all to
the date of termination (collectively “Accrued Compensation”), but no other
compensation or reimbursement of any kind, including, without limitation,
severance compensation, and thereafter, the Company’s obligations hereunder
shall terminate.

 

B. By Disability. If Executive is prevented from properly performing his duties
hereunder by reason of any physical or mental incapacity for a period of more
than 90 days in the aggregate in any 365-day period, then, to the extent
permitted by law, the Company may terminate the employment on the 90th day of
such incapacity. In such event, the Company shall pay to Executive all Accrued
Compensation, and shall continue to pay to Executive the Base Salary until such
time (but not more than 90 days following termination), as Executive shall
become entitled to receive disability insurance payments under the disability
insurance policy maintained by the Company, which disability policy shall
provide for full payment of Executive’s Base Salary during the period of
disability, but no other compensation or reimbursement of any kind, including
without limitation, severance compensation, and thereafter the Company’s
obligations hereunder shall terminate. Nothing in this Section shall affect
Executive’s rights under any disability plan in which he is a participant.

 

-4-



--------------------------------------------------------------------------------

C. By Company for Cause. The Company may terminate Executive’s employment for
Cause (as defined below) without liability at any time with or without advance
notice to Executive. The Company shall pay Executive all Accrued Compensation,
but no other compensation or reimbursement of any kind, including without
limitation, severance compensation, and thereafter the Company’s obligations
hereunder shall terminate. Termination shall be for “Cause” in the event of the
occurrence of any of the following: (a) any intentional action or intentional
failure to act by Executive which was performed in bad faith and to the material
detriment of the Company; (b) Executive intentionally refuses or intentionally
fails to act in accordance with any lawful and proper direction or order of the
Board; (c) gross negligence by Executive in carrying out the duties of
employment; or (d) Executive is convicted of a felony crime involving moral
turpitude, provided that in the event that any of the foregoing events is
capable of being cured, the Company shall provide written notice to Executive
describing the nature of such event and Executive shall thereafter have five (5)
business days to cure such event.

 

D. At Will. At any time, the Company may terminate Executive’s employment
without liability other than as set forth below, for any reason not specified in
Section 6.C above, by giving thirty (30) days advance written notice to
Executive. If the Company elects to terminate Executive pursuant to this Section
6.D prior to a Change in Control, the Company shall pay to Executive all Accrued
Compensation and shall continue to pay to Executive as provided herein
Executive’s Salary for six (6) months from the date of such termination as
severance compensation. If the Company or its successor elects to terminate
Executive pursuant to this Section after a Change in Control, the Company (or
its successor) shall continue to pay to Executive as provided herein Executive’s
Salary for six (6) months from the date of such termination as severance
compensation. Upon payment of the severance benefits described herein, all
obligations of the Company (or its successor) shall terminate.

 

During the period when such severance compensation is being paid to Executive,
Executive shall not (i) engage, directly or indirectly, in any other business
activity that is competitive with, or that places him in a competing position to
that of the Company or any Affiliated Company (provided that Executive may own
less than two percent (2%) of the outstanding securities of any publicly traded
corporation), or (ii) hire, solicit, or attempt to hire on behalf of himself or
any other party any employee or exclusive consultant of the Company. If the
Company terminates this Agreement or the employment of Executive with the
Company other than pursuant to Section 6.A, 6.B or 6.C, then this Section 6.D
shall apply.

 

E. Constructive Termination. In the event that the Company shall materially
reduce the powers and duties of employment of Executive resulting in a material
decrease in the responsibilities of Executive which are inconsistent with
Executive acting as a Chief Financial Officer of the Company, such action shall
be deemed to be a termination of employment of Executive without cause pursuant
to Section 6.D.

 

F. Change in Control. For purposes of this Agreement, a “Change in Control”
shall have occurred if at any time during the term of Executive’s employment
hereunder, any of the following events shall occur:

 

1. The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting

 

-5-



--------------------------------------------------------------------------------

power of the continuing or surviving entity’s securities outstanding immediately
after such merger, consolidation or other reorganization is owned by persons who
were not stockholders of the Company immediately prior to such merger,
consolidation or other reorganization;

 

2. A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (1) had been
directors of the Company 24 months prior to such change; or (2) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination; or

 

3. Any “person” (as such term is used in Section 13(d) and Section 14 of the
Exchange Act) by the acquisition of securities is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Base Capital Stock”) except
that any change in the relative beneficial ownership of the Company’s securities
resulting solely from a reduction in the aggregate number of outstanding shares
of Base Capital Stock, and any decrease thereafter in such person’s ownership of
securities shall be disregarded until such person increases in any manner,
directly or indirectly, such person’s beneficial ownership of any securities of
the Company. Thus, for example, any person who owns less than 50% of the
Company’s outstanding shares, shall cause a Change in Control to occur as of any
subsequent date if such person then acquires an additional interest in the
Company which, when added to the person’s previous holdings, causes the person
to hold more than 50% of the Company’s outstanding shares.

 

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation.

 

ARTICLE VII.

 

GENERAL PROVISIONS

 

A. Governing Law. The validity, interpretation, construction and performance of
this Agreement and the rights of the parties thereunder shall be interpreted and
enforced under California law without reference to principles of conflicts of
laws. The parties expressly agree that inasmuch as the Company’s headquarters
and principal place of business are located in California, it is appropriate
that California law govern this Agreement.

 

B. Assignment; Successors; Binding Agreement.

 

1. Executive may not assign, pledge or encumber his interest in this Agreement
or any part thereof.

 

2. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, operation of law or by agreement in form
and substance reasonably satisfactory to Executive, to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

-6-



--------------------------------------------------------------------------------

3. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributee, devisees and legatees. If Executive should die
while any amount is at such time payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legates or other designee or, if there be
no such designee, to his estate.

 

C. No Waiver of Breach. The waiver by any party of the breach of any provision
of this Agreement shall not be deemed to be a waiver of any subsequent breach.

 

D. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

To the Company:

  

Nanogen, Inc.

    

10398 Pacific Center Court

    

San Diego, CA 92121

    

Attn: Chief Executive Officer

To Executive:

  

Mr. Robert Saltmarsh

    

c/o Nanogen, Inc.

    

10398 Pacific Center Court

    

San Diego, CA 92121

 

E. Modification; Waiver; Entire Agreement. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by Executive and such officer as may be
specifically designated by the Board of the Company. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

 

F. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

G. Controlling Document. This Agreement supersedes any and all prior employment
agreements or consulting agreements between the Company and Executive, but does
not supersede any other agreements between Company and Executive, including but
not limited to, the Nanogen Inc. Restricted Stock Purchase Agreement, any stock
option agreements

 

-7-



--------------------------------------------------------------------------------

or common stock purchase agreements entered into pursuant to the Company’s 1997
Stock Incentive Plan, and the Nanogen Employees’ Handbook and Policies, except
as expressly provided herein. In case of conflict between any of the terms and
conditions of this Agreement and the documents herein referred to, the terms and
conditions of this Agreement shall control.

 

H. Executive Acknowledgment. Executive acknowledges (a) that he has consulted
with or has had the opportunity to consult with independent counsel of his own
choice concerning this Agreement, and has been advised to do so by the Company,
and (b) that he has read and understands the Agreement, is fully aware of its
legal effect, and has entered into it freely based on his own judgment.

 

I. Remedies.

 

1. Injunctive Relief. The parties agree that the services to be rendered by
Executive hereunder are of a unique nature and that in the event of any breach
or threatened breach of any of the covenants contained herein, the damage or
imminent damage to the value and the goodwill of the Company’s business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate. Accordingly, the parties agree that the Company shall be
entitled to injunctive relief against Executive in the event of any breach or
threatened breach of any such provisions by Executive, in addition to any other
relief (including damages) available to the Company under this Agreement or
under law.

 

2. Exclusive. Both parties agree that the remedy specified in Section 7.I.1
above is not exclusive of any other remedy for the breach by Executive of the
terms hereof.

 

J. Counterparts. This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one and the same Agreement.

 

Executed by the parties as of the day and year first above written.

 

NANOGEN, INC.

By:

 

Howard C. Birndorf

--------------------------------------------------------------------------------

   

Howard C. Birndorf

   

Chairman & CEO

EXECUTIVE:

By:

 

Robert Saltmarsh

--------------------------------------------------------------------------------

   

Robert Saltmarsh

 

 

-8-